DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance:
The elements of independent claims 1, 7, and 12 were not found through a search of the prior art, nor were they considered obvious by the examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations:
As in claim 1, “the leaf execution node is configured to: sequentially receive snapshot events separately sent by at least two parent nodes of the leaf execution node…record a log of a task when executing the task triggered by another parent node of the leaf execution node different from a parent node sending the first snapshot event.”
As in claim 7, “sequentially receiving, by the leaf execution node, snapshot events separately sent by at least two parent nodes of the leaf execution node…recording, by the leaf execution node, a log of a task when executing the task 
As in claim 12, “the fourth processor executes the fourth instruction to sequentially receive snapshot events separately sent by at least two parent nodes of the leaf execution node…record a log of a task when executing the task triggered by another parent node, of the leaf execution node, different from a parent node sending the first snapshot event.”

Shirakihara et al. discloses a method for checkpointing a plurality of processes operating under a distributed processing environment.  Nagargadde et al. teaches instantiation of snapshots for a distributed computer system.  Dusi et al. discloses a method for checkpointing a global state of a distributed application.  However, none of the prior art references include the claimed limitations as discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807.  The examiner can normally be reached on M-F 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP GUYTON/Primary Examiner, Art Unit 2113